Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven G. Roeder on 7/6/22.

The application has been amended as follows: 

31. (Currently Amended) A fluid analyzer for analyzing a sample, the fluid analyzer comprising:
a cell assembly having (i) a base that includes a base window; (ii) a cap that is secured to the base, the cap includes a cap window that is spaced apart from the base window; (iii) a gasket that is secured to and positioned between the base and the cap, the gasket including a gasket body that includes a gasket opening; wherein the gasket body, the base and the cap cooperate to define a cell chamber; and (iv) an inlet passageway into the cell chamber that allows the sample to flow into the cell chamber; wherein the cell chamber has a path length between the windows; wherein the path length is equal to a gasket thickness of the gasket; wherein the path length is less than or equal to three millimeters; and wherein the cell chamber has a cell cross-sectional area measured orthogonal to flow in the cell chamber; wherein the inlet passageway has an inlet cross-sectional area measured orthogonal to flow in the inlet passageway; wherein the cell cross-sectional area is constant along the cell chamber; and wherein the cell cross-sectional area is within two percent of the inlet cross-sectional area of the inlet passageway;
a light source that directs an input light beam through one of the windows into the sample in the cell chamber, wherein the light source is a tunable mid- infrared laser that is tuned to different center wavelengths in the mid-infrared range over time while the sample is in the cell chamber; wherein the input light beam is normal to the windows; and
an optical detector assembly that receives the beam that passes through the sample.

Response to Arguments
Applicant’s arguments in light of the amendment to the claims, see pages 7-10, filed 4/15/22, with respect to claims 21, 28-30, and 36-39 have been fully considered and are persuasive.  The 102 of claims 21, 28-30, and 36-39 has been withdrawn. 
Applicant’s arguments in light of the amendment to the claims, see pages 10-11 filed 4/15/22, with respect to claims 24-25 and 31-35 have been fully considered and are persuasive.  The 103 of claims 24-25 and 31-35 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 7/5/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,753,856 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 21-40 are allowed.
As to claims 21-30, the prior art of record, taken alone or in combination, fails to disclose or render obvious a cell assembly for a fluid analyzer that analyzes a sample, the cell assembly comprising:
a cell chamber having a path length of less than or equal to three millimeters; and
an inlet passageway into the cell chamber that allows the sample to be directed flow into the cell chamber; wherein the inlet passageway has an inlet cross-sectional area measured orthogonal to flow in the inlet passageway; wherein the cell chamber has a cell cross-sectional area measured orthogonal to flow in the cell chamber, wherein the cell cross-sectional area is constant along the cell chamber; and wherein the cell chamber has a cell cross-sectional area that is within two percent of the inlet cross-sectional area of the inlet passageway, in combination with the rest of the limitations of claim 21.
As to claims 31-35, the prior art of record, taken alone or in combination, fails to disclose or render obvious a fluid analyzer for analyzing a sample, the fluid analyzer comprising:
a cell assembly having a gasket including a gasket body that includes a gasket opening and an inlet passageway into the cell chamber that allows the sample to flow into the cell chamber; wherein the cell chamber has a path length between the windows; wherein the path length is equal to a gasket thickness of the gasket; wherein the path length is less than or equal to three millimeters; and wherein the cell chamber has a cell cross-sectional area measured orthogonal to flow in the cell chamber; wherein the inlet passageway has an inlet cross-sectional area measured orthogonal to flow in the inlet passageway; wherein the cell cross-sectional area is constant along the cell chamber; and wherein the cell cross-sectional area is within two percent of the inlet cross-sectional area of the inlet passageway, in combination with the rest of the limitations of claim 31.
As to claims 36-40, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for analyzing a sample, the method comprising:
 a base defining at least a portion of cell chamber having a path length of less than or equal to three millimeters; and
directing the sample into the cell chamber through an inlet passageway; wherein the inlet passageway has an inlet cross-sectional area measured orthogonal to flow in the inlet passageway; wherein the cell chamber has a cell cross-sectional area measured orthogonal to flow in the cell chamber; wherein the cell cross-sectional area is constant along the cell chamber; and wherein the cell chamber has a cell cross-sectional area that is within two percent of the inlet cross-sectional area of the inlet passageway, in combination with the rest of the limitations of claim 36.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/					/Michael A Lyons/
Patent Examiner					Primary Examiner, Art Unit 2877
Art Unit 2877							
July 7, 2022